ILLINOIS OFFICIAL REPORTS
                                          Supreme Court




                                   Wirtz v. Quinn, 2011 IL 111903




Caption in Supreme           W. ROCKWELL WIRTZ et al., Appellees, v. PATRICK QUINN,
Court:                       Governor, et al., Appellants.



Docket No.                   111903
Filed                        July 11, 2011


Held                         Video Gaming Act held not to violate the single-subject provision of
(Note: This syllabus         the Illinois Constitution of 1970.
constitutes no part of the
opinion of the court but
has been prepared by the
Reporter of Decisions for
the convenience of the
reader.)


Decision Under               Appeal from the Appellate Court for the First District, reported at 407
Review                       Ill. App. 3d 776; heard in that court on appeal from the Circuit Court of
                             Cook County, the Hon. Lawrence O’Gara, Judge, presiding.



Judgment                     Appellate court judgment reversed; circuit court judgment affirmed.
Counsel on                Lisa Madigan, Attorney General, of Springfield (Michael A. Scodro,
Appeal                    Solicitor General, and Richard S. Huszagh, Assistant Attorney General,
                          of Chicago, of counsel), for appellants.

                          Sam Vinson, Floyd D. Perkins, Claudette P. Miller, Seth A. Horvath
                          and Patrick J. Hanlon, of Ungaretti & Harris LLP, of Chicago, for
                          appellees.

                          Marc R. Poulos, Kara M. Principe and Melissa L. Binetti, of
                          Countryside, for amicus curiae Indiana, Illinois, Iowa Foundation for
                          Fair Contracting.


Justices                  JUSTICE BURKE delivered the judgment of the court, with opinion.
                          Chief Justice Kilbride and Justices Freeman, Thomas, Garman,
                          Karmeier, and Theis concurred in the judgment and opinion.



                                             OPINION

¶1         In this appeal, plaintiffs challenge the constitutionality of four public acts, Public Acts
      96–34, 96–35, 96–37, and 96–38 (eff. July 13, 2009). The public acts at issue, comprising
      three substantive bills and one appropriation bill, were enacted as part of a “capital projects”
      plan and were signed into law by Governor Patrick Quinn on July 13, 2009.
¶2         The appellate court held that Public Act 96–34 violates the single subject clause of the
      Illinois Constitution of 1970 (Ill. Const. 1970, art. IV, § 8(d)), and that the three remaining
      public acts were invalid based on language making their enactment contingent on the
      enactment of Public Act 96–34. 407 Ill. App. 3d 776.
¶3         For the reasons that follow, we reverse the judgment of the appellate court.

¶4                                        BACKGROUND
¶5         On August 25, 2009, plaintiffs, W. Rockwell Wirtz, on behalf of all taxpayers situated
      in the State of Illinois, and Wirtz Beverage Illinois, LLC, filed a petition pursuant to section
      11–303 of the Code of Civil Procedure (735 ILCS 5/11–303 (West 2008)) in the circuit court
      of Cook County for leave to file their verified complaint seeking to restrain and enjoin the
      disbursement of public funds by the defendant public officials. In their complaint, plaintiffs
      alleged that Public Acts 96–34, 96–35, 96–37, and 96–38 violated various provisions of the
      Illinois Constitution, including the single subject clause (Ill. Const. 1970, art. IV, § 8(d)); the
      presentment clause (Ill. Const. 1970, art. IV, § 9(a)); the effective-date-of-laws clause (Ill.
      Const. 1970, art. IV, § 10); veto procedures (Ill. Const. 1970, art. IV, §§ 9(b), (d), (e)); the

                                                 -2-
       separation of powers doctrine (Ill. Const. 1970, art. II, § 1); the public-funds-for-public-
       purposes clause (Ill. Const. 1970, art. VIII, § 1(a)); the uniformity clause (Ill. Const. 1970,
       art. IX, § 2); and the limitation on the subject of appropriation bills (Ill. Const. 1970, art. IV,
       § 8(d)).
¶6          On October 20, 2009, the circuit court denied plaintiffs’ petition. The court held that all
       of plaintiffs’ claims failed as a matter of law and, therefore, there was no “reasonable
       ground,” under section 11–303 of the Code of Civil Procedure, for allowing plaintiffs’
       complaint to go forward.1 The circuit court denied plaintiffs’ motion for reconsideration.
¶7          The appellate court reversed. 407 Ill. App. 3d 776. The court held that Public Act 96–34
       violates the single subject clause of the Illinois Constitution (Ill. Const. 1970, art. IV, § 8(d)),
       because the provisions in the Act do not have a natural and logical connection to the single
       subject of revenue. Accordingly, the court concluded that Public Act 96–34 was void in its
       entirety. The court also held that Public Acts 96–35, 96–37, and 96–38 could not stand
       because they were expressly contingent on the enactment of Public Act 96–34. The court did
       not address the remaining constitutional issues raised by plaintiffs.
¶8          Defendants petitioned this court for leave to appeal as of right under Supreme Court Rule
       317 (Ill. S. Ct. R. 317 (eff. July 1, 2006)) or, alternatively, as a matter of discretion under
       Rule 315 (Ill. S. Ct. R. 315(a) (eff. Feb. 26, 2010)). This court granted defendants’ petition
       for leave to appeal. We also granted leave to the Indiana, Illinois, Iowa Foundation for Fair
       Contracting to submit an amicus curiae brief in support of defendants.
¶9          For the reasons that follow, we reverse the judgment of the appellate court. In the interest
       of judicial economy, rather than remand the cause to the appellate court, we also address and
       reject the remaining claims raised in plaintiffs’ complaint. Accordingly, we affirm the
       judgment of the circuit court.

¶ 10                                        ANALYSIS
¶ 11                                 I. Single Subject Clause
¶ 12       The single subject clause of the Illinois Constitution provides, in relevant part: “Bills,
       except bills for appropriations and for the codification, revision or rearrangement of laws,
       shall be confined to one subject.” Ill. Const. 1970, art. IV, § 8(d).
¶ 13       The single subject rule regulates the process by which legislation is enacted, by
       prohibiting a legislative enactment from “clearly embracing more than one subject on its
       face.” Arangold Corp. v. Zehnder, 187 Ill. 2d 341, 351 (1999); People v. Olender, 222 Ill.
2d 123, 131 (2005). One purpose of the single subject requirement is to preclude the passage
       of legislation which, standing alone, would not receive the necessary votes for enactment.


               1
                  We note that in the appellate court, plaintiffs argued that, under the “reasonable ground”
       standard of section 11–303, the circuit court was limited to determining whether their complaint was
       “frivolous or malicious” (Strat-O-Seal Manufacturing Co. v. Scott, 27 Ill. 2d 563, 566 (1963)) and
       that, at this juncture, the court could not go beyond that determination and resolve their complaint
       on the merits. Plaintiffs do not pursue this argument here.

                                                   -3-
       Olender, 222 Ill. 2d at 132; People v. Cervantes, 189 Ill. 2d 80, 83 (1999). This disfavored
       practice is known as “logrolling,” or “bundling unpopular legislation with more palatable
       bills, so that the well-received bills would carry the unpopular ones to passage.” People v.
       Wooters, 188 Ill. 2d 500, 518 (1999). Thus, the single subject rule “ensures that the
       legislature addresses the difficult decisions it faces directly and subject to public scrutiny,
       rather than passing unpopular measures on the backs of popular ones.” Johnson v. Edgar,
       176 Ill. 2d 499, 515 (1997). Another reason for the single subject rule is to promote an
       orderly legislative process. Wooters, 188 Ill. 2d at 518. “ ‘By limiting each bill to a single
       subject, the issues presented by each bill can be better grasped and more intelligently
       discussed.’ ” Johnson, 176 Ill. 2d at 514-15 (quoting Millard H. Ruud, No Law Shall
       Embrace More Than One Subject, 42 Minn. L. Rev. 389, 391 (1958)).
¶ 14       In determining whether a particular enactment violates the single subject rule, we
       construe the word “subject” liberally in favor of upholding the legislation. Olender, 222 Ill.
2d at 132; Arangold, 187 Ill. 2d at 352. The subject may be as broad as the legislature
       chooses. People v. Boclair, 202 Ill. 2d 89, 109 (2002); Johnson, 176 Ill. 2d at 515. However,
       “while the legislature is free to choose subjects comprehensive in scope, the single subject
       requirement may not be circumvented by selecting a topic so broad that the rule is evaded
       as ‘a meaningful constitutional check on the legislature’s actions.’ ” Boclair, 202 Ill. 2d at
       109 (quoting Johnson, 176 Ill. 2d at 515-18).
¶ 15       Neither the length of an act nor the number of provisions in an act is determinative of its
       compliance with the single subject rule. Arangold, 187 Ill. 2d at 352; Cutinello v. Whitley,
       161 Ill. 2d 409, 423 (1994). What is dispositive is whether the provisions in the act have a
       “natural and logical connection” to the single subject. Boclair, 202 Ill. 2d at 109; Arangold,
187 Ill. 2d at 352. Thus, a piece of legislation violates the single subject rule when it contains
       unrelated provisions that by no fair interpretation have any legitimate relation to the single
       subject. Arangold, 187 Ill. 2d at 352.

¶ 16                                     A. Public Act 96–34
¶ 17       In count I of their complaint, plaintiffs allege that Public Act 96–34 violates the single
       subject clause. Legislative enactments are presumed to be constitutional (Wooters, 188 Ill.
2d at 505; People v. Reedy, 186 Ill. 2d 1, 9 (1999)), and a party challenging the
       constitutionality of a statute bears the burden of clearly establishing a constitutional violation
       (People v. Dabbs, 239 Ill. 2d 277, 291 (2010)). The appellate court’s finding that a statute
       is unconstitutional is reviewed de novo. People v. Burdunice, 211 Ill. 2d 264, 267 (2004);
       People v. Sypien, 198 Ill. 2d 334, 338 (2001).
¶ 18       Public Act 96–34, entitled, “An Act concerning revenue,” contains the following
       provisions.
¶ 19       Article 5 creates the Video Gaming Act. This legislation allows certain licensed
       establishments, including establishments where alcoholic liquor is served for consumption,
       fraternal establishments, veterans establishments, and truck stops, to conduct video gaming.
       Article 5 sets forth rules for obtaining licenses and requirements for video game terminals.
       It provides that the Illinois Gaming Board is responsible for testing and approving every

                                                  -4-
       licensed video game terminal. The article imposes a tax of 30% on all net income from video
       gaming terminals. Of the taxes collected, five-sixths shall be deposited into the Capital
       Projects Fund and one-sixth shall be deposited into the Local Governmental Video Gaming
       Distributive Fund.
¶ 20        Article 800 creates the Capital Spending Accountability Law. This law requires the
       Governor’s Office of Management and Budget to provide quarterly reports on the status of
       all capital projects in the state to the Comptroller, the Treasurer, the President and Minority
       Leader of the Senate, and the Speaker and Minority Leader of the House of Representatives.
¶ 21        Article 900, section 900, amends the Illinois Lottery Law (20 ILCS 1605/1 et seq. (West
       2008)) to provide that the Department of Revenue will conduct the lottery with the assistance
       of a private manager under a management agreement overseen by the Department. Section
       900 also creates a pilot program allowing individuals to purchase lottery tickets on the
       internet. The pilot program must be conducted pursuant to a contract with a private vendor.
       Finally, section 900 requires that lottery proceeds be transferred monthly to the Common
       School Fund in an amount equal to the corresponding month in 2009, adjusted for inflation,
       and that any remaining proceeds be deposited yearly into the Capital Projects Fund.
¶ 22        Section 905 amends the State Finance Act (30 ILCS 105/1.1 et seq. (West 2008)) to
       create the Capital Projects Fund as a special fund in the State Treasury. It provides that,
       subject to appropriation, the Capital Projects Fund may be used only for capital projects and
       the payment of debt service on bonds issued for capital projects. Section 905 also requires
       certain transfers of money from the Capital Projects Fund to the General Revenue Fund, and
       it provides that, beginning in fiscal year 2010, no road fund moneys shall be appropriated to
       the Department of State Police or to the Secretary of State.
¶ 23        Sections 910, 915, 920, and 925 amend the Use Tax Act (35 ILCS 105/1 et seq. (West
       2008)), the Service Use Tax Act (35 ILCS 110/1 et seq. (West 2008)), the Service
       Occupation Tax Act (35 ILCS 115/1 et seq. (West 2008)), and the Retailers’ Occupation Tax
       Act (35 ILCS 120/1 et seq. (West 2008)), respectively. These sections raise the tax rate on
       the sale of candy, soft drinks, and grooming and hygiene products from 1% to 6.25%. Under
       these amendments, the Department of Revenue must make monthly deposits into the Capital
       Projects Fund, in amounts estimated to be 80% of the net revenue for the preceding month
       realized from the sales of the above products.
¶ 24        Section 930 amends the Motor Fuel Tax Law (35 ILCS 505/1 et seq. (West 2008)) to
       increase the amount of money to be transferred from the Motor Fuel Tax Fund to the Grade
       Crossing Protection Fund.
¶ 25        Section 935 amends the University of Illinois Act (110 ILCS 305/0.01 et seq. (West
       2008)), adding a new section requiring the University of Illinois at Urbana-Champaign to
       conduct a study on the effect on Illinois families of purchasing lottery tickets. The section
       provides that the university shall report its findings to the General Assembly on or before
       January 1, 2011 (110 ILCS 305/12.5 (West 2010)).
¶ 26        Section 940 amends the Riverboat Gambling Act (230 ILCS 10/1 et seq. (West 2008)),
       allocating responsibility for administration and enforcement of the Video Gaming Act to the
       Illinois Gaming Board.

                                                -5-
¶ 27        Section 945 amends the Liquor Control Act of 1934 (235 ILCS 5/1–1 et seq. (West
       2008)), increasing the taxes on manufacturers and importing distributors of beer, wine and
       spirits. All of the proceeds of the additional taxes shall be deposited into the Capital Projects
       Fund.
¶ 28        Section 950 amends the Environmental Protection Act (415 ILCS 5/1 et seq. (West
       2008)) to provide that, with one exception, “the Underground Storage Tank Fund is not
       subject to administrative charges authorized under Section 8h of the State Finance Act [30
       ILCS 105/8h (West 2008)] that would in any way transfer any funds from the Underground
       Storage Tank Fund into any other fund of the State.”
¶ 29        Section 955 amends the Illinois Vehicle Code (625 ILCS 5/1–100 et seq. (West 2008)),
       increasing various motor vehicle fees and requiring that the proceeds of the increased fees
       be deposited into the Capital Projects Fund. Section 955 also increases certain weight limits
       for vehicles and loads and, at the same time, increases fines for overweight vehicles. The
       proceeds of the additional fines are to be deposited into the Capital Projects Fund.
¶ 30        Section 960 amends the Criminal Code of 1961 (720 ILCS 5/28–1 et seq. (West 2008))
       to provide that the criminal offenses of gambling and syndicated gambling do not include the
       manufacture, distribution, or possession of video gaming terminals by licensed individuals;
       lotteries conducted by a third party pursuant to a management agreement with the state; or
       the purchase of lottery tickets through the internet under the program established in section
       7.12 of the Illinois Lottery Law.
¶ 31        Finally, article 9999, section 9999, of Public Act 96–34 provides: “This Act takes effect
       July 1, 2009, except that the changes to ***the Illinois Vehicle Code take effect January 1,
       2010; but this Act does not take effect at all unless House Bill 312 of the 96th General
       Assembly [enacted as Public Act 96–35], as amended, becomes law.”
¶ 32        The appellate court held that the single subject of Public Act 96–34 was revenue, based
       on its official title, “An Act concerning revenue.” However, defendants assert before this
       court that the single subject of Public Act 96–34 is capital projects. Defendants are not
       limited solely to the contents of the title of an act in offering a single subject rationale.
       Boclair, 202 Ill. 2d at 109-10; see also Olender, 222 Ill. 2d at 140. Moreover, capital projects
       is a legitimate single subject, one which is not “so broad that the rule is evaded as ‘a
       meaningful constitutional check on the legislature’s actions.’ ” Boclair, 202 Ill. 2d at 109
       (citing Johnson, 176 Ill. 2d at 515-18).
¶ 33        Having determined that the subject of capital projects is legitimate, we must examine the
       provisions in Public Act 96–34 to discern whether they have a “natural and logical
       connection” to that subject. Sypien, 198 Ill. 2d at 338-39. In doing so, we find that the
       substantive provisions in Public Act 96–34 clearly are connected to capital projects in that
       they establish increased revenue sources to be deposited into the Capital Projects Fund. The
       few provisions that do not directly raise revenue are still related to the overall subject of the
       Act in that they help to implement the other provisions. “ ‘An act may include all matters
       germane to a general subject, including the means reasonably necessary or appropriate to the
       accomplishment of the legislative purpose.’ ” People ex rel. Ogilvie v. Lewis, 49 Ill. 2d 476,
       487 (1971) (quoting People ex rel. Gutknecht v. City of Chicago, 414 Ill. 600, 607-08


                                                 -6-
       (1953)).
¶ 34       For example, the provision in article 900, section 935, of Public Act 96–34, which
       authorizes a study on the effect of the lottery on Illinois families, is related to the
       amendments to the Illinois Lottery Law in article 900, including the establishment of a pilot
       program to purchase lottery tickets on the internet. The legislature reasonably anticipated that
       the amendments would result in additional sales of lottery tickets, with the extra proceeds
       to be deposited into the Capital Projects Fund. Therefore, a study on the effect of greater
       numbers of people buying lottery tickets is related to the implementation of these changes.
       Similarly, the amendments to the Illinois Vehicle Code in article 900, section 955, increasing
       certain vehicle weight limits, while not related to revenue, are related to the provisions
       increasing the fines for violations of these limits. Although the weight limits are increased,
       the amounts of most of the fines are doubled, which the legislature evidently believed would
       result in a net increase of revenue to be deposited into the Capital Projects Fund.
¶ 35       According to plaintiffs, even assuming that the single subject of Public Act 96–34 is
       capital projects, several provisions in the Act bear no relation to that subject because they
       have the effect of allocating money to the General Revenue Fund rather than to the Capital
       Projects Fund. We do not find plaintiffs’ argument persuasive.
¶ 36       First, plaintiffs allege that a portion of the tax revenue raised from the increased taxes on
       soft drinks, candy, and grooming and hygiene products is directed to the Common School
       Fund and the General Revenue Fund. Defendants respond that the recategorization of these
       products from the 1% tax rate to the 6.25% rate results in 5% of the revenue generated by the
       increased rate going to the Capital Projects Fund, 1% going to the Local Government Fund,
       and 0.25% going to the County and Mass Transit District Fund, with no money going to the
       General Revenue Fund. Defendants allege that this allocation was necessary because “doing
       anything else with the additional 0.25% would have required a massive overhaul of the
       current structure for processing the relevant sales and collecting the corresponding taxes.”
¶ 37       Secondly, plaintiffs point to article 900, section 905, of the Act, which authorizes
       transfers of certain amounts of money from the Capital Projects Fund to the General Revenue
       Fund, and also provides that, beginning in fiscal year 2010, no road fund moneys shall be
       appropriated to the Department of State Police and to the Secretary of State. Plaintiffs argue
       that the amounts to be transferred to the General Revenue Fund are much greater than, and
       not offset by, the elimination of road fund diversions to pay for operations of the State Police
       and Secretary of State. Defendants dispute the figures cited by the plaintiffs and allege that
       the amounts of money are comparable.
¶ 38       Whether or not the plaintiffs are correct about the percentages going to the Capital
       Projects Fund, it is not the function of this court to trace the origin and destination of every
       dollar amount cited in Public Act 96–34. Rather, our task is to decide whether Public Act
       96–34, as a whole, is devoted to a single subject and, therefore, constitutional. In doing so,
       we bear in mind that the single subject rule is construed liberally and “is not intended to
       handicap the legislature by requiring it to make unnecessarily restrictive laws.” Cutinello v.
       Whitley, 161 Ill. 2d 409, 423 (1994). Applying that principle here, we see no provision in the
       Act which stands out as being constitutionally unrelated to the single subject of capital


                                                 -7-
       projects.
¶ 39       We note, also, that previous decisions of this court which have struck down legislation
       for violating the single subject rule are distinguishable. In People v. Olender, 222 Ill. 2d 123,
       139 (2005), a bill in its original form amended three criminal statutes: the Cannabis and
       Controlled Substances Tax Act (35 ILCS 520/14.1 (West 1994)), a provision in the Criminal
       Code of 1961 dealing with the seizure and forfeiture of vehicles (720 ILCS 5/36–1 (West
       1994)), and a provision in the Unified Code of Corrections concerning reimbursement of
       expenses by convicted persons to the Department of Corrections (730 ILCS 5/3–7–6,
       3–12–5, 5–8–1 (West 1994)). Following the addition of eight amendments, the bill created
       two new statutes while amending numerous provisions in 24 other statutes, including several
       tax acts, the Downstate Forest Preserve District Act (70 ILCS 805/18.6d (West 1994)), the
       Charitable Games Act (230 ILCS 30/2, 4, 5 (West 1994)), and the Communicable Disease
       Prevention Act (410 ILCS 315/2c (West 1994)). We rejected the State’s arguments that the
       various provisions fit within the broad categories of either “governmental regulation” or
       “revenue.” Olender, 222 Ill. 2d at 140-42. There was no natural and logical connection
       between the multiple provisions in the bill and either of those subjects. We held that “[t]o
       sanction such a strained connection between this statute and the subject of revenue to the
       State and its subdivisions would render the single subject clause a nullity.” Id. at 142.
¶ 40       In another case, People v. Reedy, 186 Ill. 2d 1 (1999), the bill initially addressed the
       single subject of the criminal insanity defense but eventually dealt with as many as five
       separate legislative topics, involving both civil and criminal matters. Those topics included
       the basic duties and jurisdiction of law enforcement officials; the burden of proof for a
       criminal defendant asserting the insanity defense; civil and criminal rules governing drug
       offense and drug asset forfeiture proceedings; truth-in-sentencing law; and rules for hospital
       liens. Even when giving great deference to the legislature, we held that the contents of the
       bill encompassed at least two unrelated subjects: matters relating to the criminal justice
       system and matters relating to hospital liens. Id. at 12. The State’s argument that each of the
       provisions fit within the category of “governmental matters” was not compelling. Id. at 12.
¶ 41       Finally, in Johnson v. Edgar, 176 Ill. 2d 499, 517 (1997), the enactment was held to be
       an “egregious example of the legislature ignoring the single subject rule.” What started as
       an 8-page bill became a 200-page bill, encompassing such diverse topics as child sex
       offenders, employer eavesdropping, and environmental impact fees imposed on the sale of
       fuel. Rejecting the State’s suggestion that the subject of the bill was “public safety,” we held,
       “[w]ere we to conclude that the many obviously discordant provisions *** are nonetheless
       related because of a tortured connection to a vague notion of public safety, we would be
       essentially eliminating the single subject rule as a meaningful constitutional check on the
       legislature’s actions.” Id. at 517-18.
¶ 42       In contrast to the cases described above, there are no “smoking gun” provisions in Public
       Act 96–34 which clearly violate the intent and purpose of the single subject rule. On the
       Act’s face, all of the provisions have a natural and logical connection to the single subject
       of capital projects.
¶ 43       Furthermore, a review of the extensive legislative debate preceding the enactment of


                                                 -8-
       Public Act 96–34 supports our conclusion that the Act does not violate the single subject
       clause. Given that the single subject rule is intended to “regulate[ ] the process by which
       legislation is enacted” (Olender, 222 Ill. 2d at 131), it is useful to examine the legislative
       debates conducted by the General Assembly. The following comments are representative of
       many of the legislators’ remarks. Senator Cullerton, for example, stated:
               “It’s been ten years since we’ve had a capital bill. The toughest part is coming up
               with the money. *** It’s not easy voting for these taxes. Quite frankly, there’s parts
               in here that I would prefer not be here, would–that would be substituted with other
               parts. But it’s–when you work with different parties, different–the House and Senate,
               you need to have compromise. And that’s what this is. *** We have measures here
               dealing with video gaming and the Lottery. We have sales tax–streamlined sales tax
               language that would generate more money by coming in conformity with the
               streamlined sales tax. There are liquor taxes, and also vehicle-related tax increases
               that are very similar to the ones that we did ten years ago when we had a successful
               capital bill.” 96th Ill. Gen. Assem., Senate Proceedings, May 20, 2009, at 111-12
               (statements of Senator Cullerton).
¶ 44       Senator Risinger stated:
               “It’s not a perfect bill that we’re going to be looking at, but certainly it’s one that
               we’ve worked together and–and made happen. There’s–the revenue that we’re going
               to talk about to fund this, if any one of us was going to put this together, we would
               probably put it together a little different way. But there’s things in it that we like and
               maybe things that we don’t like. *** And we’re going to be able to address the real
               needs of our infrastructure that has been suffering for such a long period of time.”
               96th Ill. Gen. Assem., Senate Proceedings, May 20, 2009, at 112-13 (statements of
               Senator Risinger).
¶ 45       Senator Dillard stated:
               “Over here we’re not necessarily happy with all of the revenue sources that are in
               here. *** I view capital as very different in terms of raising new revenues than I do
               the operations of State government. And I have always supported every capital bill
               that’s ever been put out here. There is one component of this particular package that
               I really have trouble with. And that is the video poker side of things ***. *** But
               most importantly, I think, like many of you, I have committed to my local chambers
               of commerce, my local labor unions, my local newspapers, that I would support a
               major capital bill. And I intend to do that today. This State is literally falling apart.”
               96th Ill. Gen. Assem., Senate Proceedings, May 20, 2009, at 115-16 (statements of
               Senator Dillard).
¶ 46       Representative Cross stated:
               “I think it’s important to point out that this Bill happened because a lot of people
               talked and a lot of people worked together. And it’s called compromise; it’s called
               building consensus. I don’t like all of the revenue streams. I’m troubled by some of
               them, but the reality is we would not have passed any capital Bill without some
               revenue stream causing us some angst.” 96th Ill. Gen. Assem., House Proceedings,

                                                  -9-
               May 21, 2009, at 142 (statements of Representative Cross).
¶ 47       The legislative debate demonstrates that the legislators engaged in a detailed discussion
       of many of the provisions in the bill. There is no evidence that any obviously unrelated
       provisions were “tacked on” to the bill at a later time. Overall, the debate shows that the
       legislators were aware that they were voting on sources of funding for capital improvements
       to the state. By contrast, in Olender, where this court struck down a bill because of
       logrolling, the debate revealed that legislators referred to the bill as “a short title, not *** a
       good piece of legislation,” and “a flawed, omnibus bill.” Olender, 222 Ill. 2d at 142-43. One
       Representative complained that there was no in-depth discussion of other, unrelated issues
       which were “tacked onto” the bill. Id. at 143.
¶ 48       In the debate on Public Act 96–34, although a few legislators remarked that they disliked
       some of the revenue sources, particularly video gaming, they also commented that the bill
       was reached through compromise and with the goals of putting people back to work and
       improving the state’s infrastructure. We interpret these remarks as legitimate compromise
       on a bill which comprised a single subject. Indeed, there is a difference between
       impermissible logrolling and the normal compromise which is inherent in the legislative
       process. See Defenders of Wildlife v. Ventura, 632 N.W.2d 707, 713-15 (Minn. Ct. App.
       2001). A diverse and complex enactment such as Public Act 96–34 is likely to result from
       compromise and negotiation among the members of the General Assembly. The presence of
       such legislative compromise does not mean that the Act violates the single subject rule.
       Public Act 96–34 is a constitutionally legitimate enactment genuinely encompassing one
       subject. Accordingly, we reverse the judgment of the appellate court holding Public Act
       96–34 unconstitutional.

¶ 49                                     B. Public Act 96–37
¶ 50        In count I of their complaint, plaintiffs also contend that Public Act 96–37, entitled “An
       Act concerning government,” violates the single subject rule. Pub. Act 96–37 (eff. July 13,
       2009). The official short title of the Act is the “FY2010 Budget Implementation (Capital)
       Act,” and its stated purpose is “to make changes in state programs that are necessary to
       implement the Governor’s Fiscal Year 2010 budget recommendations concerning capital.”
       Id. Among other things, Public Act 96–37 authorizes grants and expenditures to not-for-
       profit hospitals, health centers, libraries, parks, and colleges; makes changes to the lottery
       provisions in Public Act 96–34, including those pertaining to the private manager of the
       lottery; makes changes to the central communications system for video gaming and adds a
       severability provision to the Video Gaming Act; adds felony offenses for violations of the
       Video Gaming Act; clarifies that increased taxes created under Public Act 96–34 will be
       deposited into the Capital Projects Fund while existing taxes will continue to be deposited
       into the General Revenue Fund; requires financial disclosures in car rental contracts; certifies
       a pilot river edge redevelopment zone in Elgin; amends provisions of the General Obligations
       Bond Act; implements an urban weatherization program; provides for pension benefits to the
       Illinois Gaming Board; and adds Illinois Gaming Board peace officers.
¶ 51        During the Senate debate for House Bill 2424, Senator Trotter described the bill as


                                                 -10-
       follows:
                “As amended, House Bill 2424 creates various Acts and amends other Acts in order
                to implement the capital budget. Specifically, it adds language to implement funding
                for safety net hospitals, downstate hospitals, community health facilities, public
                libraries, parks, private colleges, school construction. It also amends the Video
                Gaming Act to provide further safeguards against the potential abuse of the Act. It
                amends the Illinois Lottery Law to address the transition to the selection of a private
                manager, the manager’s use of the current department’s employee services. It
                requires private managers to hire Lottery employees. And, again, there’s many issues
                and–many Acts that are amended.” 96th Ill. Gen. Assem., Senate Proceedings, May
                31, 2009, at 169-70 (statements of Senator Trotter).
¶ 52       Plaintiffs contend that Public Act 96–37 “creates entirely new acts, launches wholly new
       programs, and initiates laws that have nothing to do with implementation of the State
       budget.” However, there is no authority to support the proposition that a budget
       implementation bill may only makes changes to existing programs and may not create new
       programs. After much consideration, we find that all of the provisions in Public Act 96–37
       bear a natural and logical connection to the single subject of implementation of the state’s
       capital budget.
¶ 53       In support of their single subject claim, plaintiffs point to only one specific provision
       which they argue is not relevant to the implementation of the state budget. That provision
       allows car rental companies to include a separately stated mandatory surcharge in car rental
       agreements to recover increased costs for vehicle licenses. Pub. Act 96–37 (eff. July 13,
       2009) (amending 625 ILCS 5/6–305.3 (West 2008)). Contrary to plaintiffs’ argument, we
       find the car rental fee provision to be directly related to the increased vehicle registration fees
       imposed by Public Act 96–34, and thus related to the legislative purpose of implementing
       the state’s capital budget. “In enacting a bill, the legislature may provide the means necessary
       to accomplish the legislative purpose.” Cutinello v. Whitley, 161 Ill. 2d 409, 424 (1994).
       Moreover, as with Public Act 96–34, there is no evidence in the legislative debates of
       obstruction of an informed discussion of the provisions in the bill. Accordingly, we find no
       single subject violation in Public Act 96–37.

¶ 54                                   C. Public Act 96–38
¶ 55       Public Act 96–38, entitled “An Act concerning government,” changes various provisions
       in Public Act 96–34, including the effective date of some of the tax increases. Public Act
       96–38 also amends and adds several provisions to the Video Gaming Act, enacted as part of
       Public Act 96–34. Specifically, Public Act 96–38 modifies residency requirements for
       licenses under the Video Gaming Act; sets forth licensing requirements for operators of
       video gaming terminals and adds criminal penalties; and sets forth various other rules and
       restrictions concerning the Video Gaming Act. During the debate in the House,
       Representatives referred to the bill as a “clean-up Bill for the revenue portion” of the capital
       program, in order to “make[ ] those revenues and the streams that were placed in [Public Act
       96–34] work better for the Department of Revenue and the retailers who will have to


                                                  -11-
       implement them *** and the Secretary of State.” 96th Ill. Gen. Assem., House Proceedings,
       June 30, 2009, at 39-40 (statements of Representatives Eddy and Mautino). During the
       debate in the Senate, Senator Sullivan described the bill as follows:
                “Senate Bill 349 amends the Video Gaming Act to provide further safeguards against
                potential abuses of the Act. It also amends the Liquor Control Act to increase the tax
                rate for alcoholic cider beverages. These are recommendations of the Department of
                Revenue with regard to the capital bill that recently passed. *** I will say that this
                actually tightens up and further restricts and puts additional safeguards into the
                previous passed legislation.” 96th Ill. Gen. Assem., Senate Proceedings, June 30,
                2009, at 44-45 (statements of Senator Sullivan).
¶ 56        Plaintiffs allege in count I of their complaint that Public Act 96–38 violates the single
       subject rule because two of the provisions in the act relate to neither revenue nor capital
       projects. According to plaintiffs, the amendment to the Video Gaming Act providing that
       licensed terminal operators and licensed establishments must split the profits of video
       gaming 50/50 “notwithstanding any agreement to the contrary” only affects the private
       parties who stand to benefit from video gaming. Plaintiffs also argue that the provision
       changing the residency requirement for video gaming licensing is unrelated to the subject of
       revenue or capital projects.
¶ 57        As with Public Act 96–37, we find no violation of the single subject rule in Public Act
       96–38. All of the Act’s provisions relate to capital projects. The subject of capital projects
       properly encompasses financing for the projects authorized by the legislation. Having created
       the Video Gaming Act in Public Act 96–34, it was permissible for the legislature to enact a
       separate bill relating to aspects of video gaming which remained unaddressed by the previous
       bill. Accordingly, we affirm the judgment of the circuit court with respect to count I of
       plaintiffs’ complaint.

¶ 58                                   D. Contingency Provisions
¶ 59       Plaintiffs allege in count V of their complaint that the contingency provisions in Public
       Acts 96–34, 96–35, 96–37, and 96–38 violate the single subject clause. Section 9999 of
       Public Act 96–34 states that “this Act does not take effect at all unless House Bill 312 of the
       96th General Assembly [Public Act 96–35], as amended, becomes law.” Public Act 96–35,
       the enactment dealing with appropriations, states that it “does not take effect at all unless
       House Bill 255 of the 96th General Assembly [Public Act 96–34], as amended, becomes
       law.” Both Public Act 96–37 and Public Act 96–38 include provisions stating that various
       parts of those acts will take effect “[i]f and only if House Bill 255 of the 96th General
       Assembly [Public Act 96–34] becomes law.” Plaintiffs allege that the contingency provisions
       in all four bills essentially transform them into “one bill,” thereby violating the single subject
       rule and rendering the acts unconstitutional.
¶ 60       We find no constitutional infirmity in any of the contingency clauses challenged by
       plaintiffs. In Illinois, the General Assembly may lawfully enact a statute, the operation of
       which is dependent upon a contingent event. City of Chicago v. Central National Bank in
       Chicago, 5 Ill. 2d 164, 172 (1955); Zisook v. Maryland-Drexel Neighborhood

                                                 -12-
       Redevelopment Corp., 3 Ill. 2d 570, 581 (1954); People ex rel. Thomson v. Barnett, 344 Ill.
62, 72 (1931); Home Insurance Co. v. Swigert, 104 Ill. 653 (1882). Whether the enactment
       of a statute may be contingent on the enactment of another statute is an issue of first
       impression in Illinois. However, nothing in our constitution prohibits making a piece of
       legislation contingent on a separate legislative enactment.
¶ 61       Courts in other jurisdictions have upheld the legislature’s authority to declare that an act
       becomes effective only upon the enactment of a separate act. See In re R.W., 588 So. 2d 499,
       500 (Ala. Civ. App. 1991); People v. Sterling Refining Co., 261 P. 1080, 1085 (Cal. Dist. Ct.
       App. 1927); In re Advisory Opinion to the Governor, 239 So. 2d 1, 9 (Fla. 1970); Shehane
       v. Wimbish, 131 S.E. 104, 105 (Ga. Ct. App. 1925); State v. Reado, 295 So. 2d 440, 444 (La.
       1974); State ex rel. De Woody v. Bixler, 25 N.E.2d 341, 344 (Ohio 1940); Marr v. Fisher,
       187 P.2d 966, 969-70 (Or. 1947); Johnson v. State, 60 P.2d 681, 682 (Wash. 1936). The only
       restriction which has been imposed on the practice of tying together two statutes in this
       manner is that there be a reasonable relationship between the statutes:
                “Appropriations may constitutionally be made contingent upon matters or events
                reasonably related to the subject of the appropriation, but may not be made to depend
                upon entirely unrelated events. For example, an appropriation to a university might
                be contingent upon the registration of a minimum number of students who could
                benefit from the appropriation or contingent upon the state revenues reaching a
                certain level. There is no constitutional impediment to an appropriation being made
                contingent upon another bill, reasonably related to the appropriation and where there
                is a direct and relative interdependence between them, becoming law.” In re Advisory
                Opinion to the Governor, 239 So. 2d at 9.
¶ 62       The public acts in the instant case clearly are reasonably related to one another in that
       they are associated with raising funds for capital projects, establishing capital projects, and
       appropriating funds to those projects. In light of that relationship, we hold that the
       contingency provisions in the acts do not violate the single subject rule. Each bill was
       separately enacted, in accordance with the Illinois Constitution; therefore, we cannot say that
       the contingency provisions transformed the acts into a single act for purposes of the single
       subject rule. Nor do the contingency provisions represent improper logrolling, as plaintiffs
       contend. The practicalities of implementing a large and complex capital projects program,
       while complying with constitutional guidelines, necessitated that the legislature separate the
       various parts of the program into separate bills. At the same time, it makes little sense to
       raise taxes to fund capital programs without appropriating the money toward those programs,
       and vice versa. The Supreme Court of Florida recognized this interrelationship when it
       upheld three tax statutes which were made contingent upon the enactment of each of the
       other acts. The court explained:
                “[The Florida Revenue Act of 1949] is a law which embraces but one subject and
                matters properly connected therewith. The fact that it is an act which was passed as
                part and parcel of a comprehensive tax program devised by the legislature in the
                exercise of its law-making power, makes it none the less a single law within the
                purview of [the single subject rule]***. *** A legislative program of such magnitude
                may necessarily involve several subjects before the ultimate end effect can be

                                                -13-
               accomplished. It was essential, therefore, in enacting its program that the legislature
               provide a separate law for each subject with which it dealt. It had no alternative and
               it cannot be said that it violated [the single subject rule] for actually it complied
               meticulously with the requirements of that constitutional provision.” Gaulden v. Kirk,
               47 So. 2d 567, 575 (Fla. 1950).
¶ 63       We agree with this reasoning and hold that the contingency provisions in the acts do not
       violate the single subject rule. We therefore affirm the judgment of the circuit court with
       respect to count V of plaintiffs’ complaint.
¶ 64       We note that the appellate court below held that the contingency provisions in Public
       Acts 96–35, 96–37, and 96–38 render the acts invalid. That holding was not based on the
       constitutionality of those acts, however, but on the court’s conclusion that Public Act 96–34
       violated the single subject rule and was, therefore, void in its entirety. Under the appellate
       court’s reasoning, the remaining public acts, which were contingent on the enactment of
       Public Act 96–34, could not stand. Because we find no violation of the single subject rule
       in any of the challenged acts, the other acts are not invalid on this basis.

¶ 65                   II. Presentment Clause, Effective-Date-of-Laws Clause,
                                Veto Procedures, Separation of Powers
¶ 66       In count VI of their complaint, plaintiffs further allege that the provisions tying together
       Public Acts 96–34 and 96–35 violate the presentment clause (Ill. Const. 1970, art. IV,
       § 9(a)), the effective-date-of-laws clause (Ill. Const. 1970, art. IV, § 10), veto procedures (Ill.
       Const. 1970, art. IV, §§ 9(b), (d), (e)), and the separation of powers doctrine (Ill. Const.
       1970, art. II, § 1). Plaintiffs’ contentions are unavailing.
¶ 67       The presentment clause states: “Every bill passed by the General Assembly shall be
       presented to the Governor within 30 calendar days after its passage. The foregoing
       requirement shall be judicially enforceable. If the Governor approves the bill, he shall sign
       it and it shall become law.” Ill. Const. 1970, art. IV, § 9(a). Plaintiffs argue that the
       presentment clause contemplates a single bill rather than a group of bills, and that a bill must
       become effective upon being signed by the Governor. Plaintiffs’ argument is unpersuasive.
       The presentment clause does not mandate that, once the bill is signed by the Governor, the
       bill must take effect immediately. It simply states that the bill “shall become law.” The
       General Assembly has the authority to direct the date upon which an act shall take effect.
       People ex rel. Thomson v. Barnett, 344 Ill. 62, 72 (1931). The bills in the instant case do not
       violate the presentment clause.
¶ 68       Plaintiffs’ argument regarding the effective-date-of-laws clause also fails. The effective-
       date-of-laws clause states:
                    “The General Assembly shall provide by law for a uniform effective date for laws
                passed prior to June 1 of a calendar year. The General Assembly may provide for a
                different effective date in any law passed prior to June 1. A bill passed after May 31
                shall not become effective prior to June 1 of the next calendar year unless the General
                Assembly by the vote of three-fifths of the members elected to each house provides
                for an earlier effective date.” Ill. Const. 1970, art. IV, § 10.

                                                 -14-
¶ 69        Plaintiffs contend that, when the constitution states that a bill passed under certain
       circumstances shall take effect on a certain date, the legislature cannot change the date absent
       passage, presentment, and enactment of a subsequent bill.
¶ 70        We find no violation of the effective-date-of-laws clause. Both Public Act 96–34 and
       96–35 were passed by more than three-fifths of the members elected to each house and thus
       fit within the exception in the effective-date-of-laws clause. Both bills took effect
       immediately upon becoming law on July 13, 2009.
¶ 71        Finally, plaintiffs argue that the contingency provisions negate the Governor’s ability to
       veto laws, in violation of the veto procedures established in the constitution (Ill. Const. 1970,
       art. IV, §§ 9(b), (d), (e)), and the separation of powers doctrine (Ill. Const. 1970, art. II, § 1).
       They argue that tying the legislation together in this manner represents an unconstitutional
       effort by the legislative branch to control or deprive the executive branch of its veto powers.
¶ 72        We reiterate that each of the bills at issue was enacted separately and that the tying
       provisions did not transform the bills into a single bill. Therefore, the Governor was not
       prohibited from using his veto powers in accordance with the Constitution. We also
       recognize the practical need for the legislature to separate the various parts of the capital
       program into separate bills while also tying the revenue sources together with their
       corresponding appropriations. See also In re Advisory Opinion to the Governor, 239 So. 2d
1, 9-10 (Fla. 1970) (finding that the legislature did not interfere with the governor’s veto
       power where it made an appropriation bill contingent upon another reasonably related bill).
       Accordingly, we hold that the tying provisions in Public Acts 96–34 and 96–35 did not
       violate the separation of powers doctrine or run afoul of constitutional veto procedures. We
       therefore affirm the judgment of the circuit court with respect to count VI of plaintiffs’
       complaint.

¶ 73                                  III. Public Funds Clause
¶ 74        In count II of their complaint, plaintiffs allege that the video gaming and lottery private
       manager provisions in Public Acts 96–34, 96–37, and 96–38 violate article VIII, section 1(a),
       of the Illinois Constitution of 1970 (the public funds clause): “Public funds, property or
       credit shall be used only for public purposes.” Ill. Const. 1970, art. VIII, § 1(a).
¶ 75        Article 5 of Public Act 96–34 creates the Video Gaming Act, which allows certain
       licensed establishments to conduct video gaming and imposes a 30% tax on all net income
       from video gaming terminals. Pub. Act 96–34 (eff. July 13, 2009); see also Pub. Acts 96–37,
       96–38 (eff. July 13, 2009) (amending the Video Gaming Act). The amendments to the
       Illinois Lottery Law in article 900, section 900, of Public Act 96–34, and article 60, section
       60–10, of Public Act 96–37 provide, in part, that the Department of Revenue “shall conduct
       the lottery with the assistance of a private manager under a management agreement at all
       times in a manner consistent with [federal law].” Pub. Acts 96–34, 96–37 (eff. July 13, 2009)
       (amending 20 ILCS 1605/2 (West 2008)). According to plaintiffs, these provisions violate
       federal laws criminalizing the promotion and advertisement of lotteries in interstate
       commerce. 18 U.S.C. §§ 1301 through 1304, 1953(a) (2000). Plaintiffs then argue, with no
       citation to authority, that “because the programs constitute illegal gambling under federal

                                                  -15-
       law, expending State funds to establish them violates the Constitution’s command that public
       funds be used only for public purposes.” We disagree.
¶ 76        Plaintiffs’ premise that the programs are illegal is questionable. First, video gaming does
       not appear to fit within the definition of a “lottery” under federal law, which means the Video
       Gaming Act is not subject to the federal criminal gambling laws relied on by plaintiffs. See
       18 U.S.C. §§ 1307(d), 1953(e). Secondly, from our review of the legislation, it appears that
       the amendments to the Illinois Lottery Law in Public Acts 96–34 and 96–37 were drafted
       with the goal of conforming with the federal guidelines for lotteries conducted by a state
       acting under the authority of state law. See 18 U.S.C. §§ 1307(a)(1), (b)(1), 1953(b)(4); see
       also Scope of Exemption Under Federal Lottery Statutes for Lotteries Conducted by a State
       Acting Under the Authority of State Law, Op. O.L.C. (Oct. 16, 2008),
       http://www.justice.gov/olc/2008/state-conducted-lotteries101608.pdf.
¶ 77        In any event, even if plaintiffs are correct that the video gaming and lottery private
       manager provisions violate federal criminal law, it does not follow that these provisions
       violate the public funds clause in the constitution. Whether an enactment complies with
       federal law is not the test for deciding whether the enactment runs afoul of the public funds
       clause.
¶ 78        The principles regarding a public purpose under article VIII, section 1(a), are well settled.
       To establish that a statute is unconstitutional, “ ‘facts must be alleged indicating that
       governmental action has been taken which directly benefits a private interest without a
       corresponding public benefit.’ ” Empress Casino Joliet Corp. v. Giannoulias, 231 Ill. 2d 62,
       85 (2008) (quoting Paschen v. Village of Winnetka, 73 Ill. App. 3d 1023, 1028-29 (1979)).
       “This court has long recognized that what is for the public good and what are public purposes
       are questions which the legislature must in the first instance decide.” In re Marriage of
       Lappe, 176 Ill. 2d 414, 429-30 (1997) (citing People ex rel. City of Salem v. McMackin, 53
Ill. 2d 347, 355 (1972), and Cremer v. Peoria Housing Authority, 399 Ill. 579, 588 (1948)).
       “In making this determination, the legislature is vested with a broad discretion, and the
       judgment of the legislature is to be accepted in the absence of a clear showing that the
       purported Public purpose is but an evasion and that the purpose is, in fact, private.” Id. at 430
       (citing Salem, 53 Ill. 2d at 355, People ex rel. McDavid v. Barrett, 370 Ill. 478, 482 (1939),
       and Hagler v. Small, 307 Ill. 460, 474 (1923)).
¶ 79        “This court has recognized that ‘[t]he execution of a public purpose which involves the
       expenditure of money is usually attended with private benefits.’ ” Id. at 436-37 (quoting
       Hagler, 307 Ill. at 473). “If the principal purpose of the enactment is public in nature, it is
       irrelevant that there will be an incidental benefit to private interests.” Id. at 437 (citing Salem,
53 Ill. 2d at 355, and People ex rel. Adamowski v. Chicago R.R. Terminal Authority, 14 Ill.
2d 230, 236 (1958)).
¶ 80        Plaintiffs do not allege that either the video gaming or lottery manager provisions benefit
       a private interest without a corresponding public benefit, or that the legislature’s stated
       purpose for the enactments is an evasion and that the purpose is, in fact, private. The purpose
       of the Video Gaming Act is to increase revenue to the state, undoubtedly a public purpose.
       With regard to the lottery provisions, although the private manager of the lottery may receive


                                                  -16-
       up to 5% of lottery profits as compensation (Pub. Act 96–37 (eff. July 13, 2009) (amending
       20 ILCS 1605/9.1 (West 2008)), this does not negate the public purpose of the provisions.
       Where an enactment authorizes the expenditure of public funds pursuant to a public purpose,
       an “incidental benefit to private interests” does not cause the enactment to be
       unconstitutional. See Lappe, 176 Ill. 2d at 437. We find no violation of the public funds
       clause. Accordingly, we affirm the judgment of the circuit court with respect to count II of
       plaintiffs’ complaint.

¶ 81                                      IV. Uniformity Clause
¶ 82        Article IX, section 2, of the Illinois Constitution (the uniformity clause), provides:
                    “In any law classifying the subjects or objects of non-property taxes or fees, the
                classes shall be reasonable and the subjects and objects within each class shall be
                taxed uniformly.” Ill. Const. 1970, art. IX, § 2.
       The uniformity clause is a “specific limitation on the General Assembly in the exercise of
       its taxing power.” Searle Pharmaceuticals, Inc. v. Department of Revenue, 117 Ill. 2d 454,
       466-67 (1987). The clause requires that a tax classification be based on a real and substantial
       difference between the persons taxed and those not taxed, and bear some reasonable
       relationship to the object of the legislation or to public policy. Arangold Corp. v. Zehnder,
       204 Ill. 2d 142, 153 (2003).
¶ 83        A taxpayer raising a uniformity challenge “is not required to prove that every conceivable
       explanation for the tax is unreasonable. Rather, the taxing body must ‘produce a justification
       for its classifications.’ ” Id. at 156 (quoting Geja’s Cafe v. Metropolitan Pier & Exposition
       Authority, 153 Ill. 2d 239, 248 (1992)). This does not mean, however, that the taxing body
       has an evidentiary burden or is required to produce facts to justify the classification.
       Arangold, 204 Ill. 2d at 156. The court’s inquiry regarding the proffered justification is
       narrow, and “[i]f a set of facts ‘can be reasonably conceived that would sustain it, the
       classification must be upheld.’ ” Empress Casino Joliet Corp. v. Giannoulias, 231 Ill. 2d 62,
       73 (2008) (quoting Geja’s Cafe, 153 Ill. 2d at 248). Once the taxing body has offered a
       justification for the classification, the plaintiff then has the burden to persuade the court that
       the defendant’s explanation is insufficient as a matter of law or unsupported by the facts.
       Arangold, 204 Ill. 2d at 156; Sun Life Assurance Co. of Canada v. Manna, 227 Ill. 2d 128,
       136-37 (2007).
¶ 84        Article 900, section 945, of Public Act 96–34 amends section 8–1 of the Liquor Control
       Act of 1934 (235 ILCS 5/8–1 (West 2008)) to impose a tax increase on distributors of beer,
       wine and spirits. In addition to previously existing taxes, the provision adds a new tax of 4.6
       cents per gallon on distributors of beer, 66 cents per gallon on distributors of wine, and $4.05
       per gallon on distributors of spirits. In count III of their complaint, plaintiffs contend that
       there is “no expressed or sustainable rationale whatsoever for the huge difference in the
       gallonage taxes as between the categories of beer, wine and spirits” and, therefore, the tax
       increases in article 900, section 945, violate the uniformity clause. We disagree.
¶ 85        Plaintiffs acknowledge that the percentage of alcohol is higher by volume in wine than
       in beer, and higher in spirits than in both beer and wine. It is well established that higher

                                                 -17-
       taxes may be constitutionally imposed on alcoholic beverages that have a higher alcohol
       content, based on the rationale that beverages with a higher alcohol content contribute to
       various societal ills and higher taxes on those beverages promotes temperance. See Timm v.
       Harrison, 109 Ill. 593, 600-01 (1884) (holding, under the constitution of 1870, that “[t]he
       line of division into classes here made, based upon the sale of malt liquors as distinguished
       from more intoxicating drinks, if viewed as for taxation, is a quite natural and a reasonable
       one, and not out of harmony, in our view, with any feature of the constitution in respect of
       taxation”); Federated Distributors, Inc. v. Johnson, 125 Ill. 2d 1, 19-20 (1988) (recognizing
       the validity of taxing “lower alcohol level products at lower rates”); see also, e.g., Imaginary
       Images, Inc. v. Evans, 612 F.3d 736, 746-47 (4th Cir. 2010); Horton v. Cook, 538 S.W.2d
221, 222 (Tex. Civ. App. 1976).
¶ 86       Relying on Wexler v. Wirtz Corp., 211 Ill. 2d 18 (2004), plaintiffs maintain that it cannot
       be assumed that the taxes in article 900, section 945, which are imposed on liquor
       distributors, are passed on to either retailers or consumers. Thus, according to plaintiffs,
       despite the long-standing principle that higher taxes may be imposed on beverages with
       higher alcohol content, “in the wake of Wexler,” temperance cannot be a sufficient
       justification for the tax.
¶ 87       In Wexler, this court held that an individual consumer lacked standing to challenge a
       liquor tax imposed on a distributor of alcoholic beverages. In so holding we noted that, even
       though evidence showed that the distributor had raised its prices to offset the tax increase,
       and that cost may have been passed on to consumers, that fact did not change the “legal
       status of the parties.” Id. at 27. Even if consumers paid a higher price, they could not legally
       be considered the payers of the challenged tax because the distributor “was the only entity
       under a legal obligation to remit the tax to the state, and it was the only entity that actually
       paid the tax.” Id. Contrary to plaintiffs’ assertions, nothing in Wexler precludes the General
       Assembly from assuming, for purposes of promoting the goal of temperance, that increases
       in wholesale liquor taxes normally will result in increased prices for retail consumers.
¶ 88       Plaintiffs also contend that the new tax rates in article 900, section 945, are
       unconstitutional because they do not follow proportionally with the alcohol content in the
       beverages. That is, according to plaintiffs, if the alcohol content in wine is 2 to 3 times
       greater by volume than in beer, then the tax must be only 2 to 3 times greater, and if the
       alcohol content in spirits is 8 times greater than in beer, then that tax must be only 8 times
       greater. But the uniformity clause does not impose such a strict proportionality requirement.
       “ ‘Rather, the uniformity clause was designed to enforce minimum standards of
       reasonableness and fairness as between groups of taxpayers.’ ” Arangold Corp., 204 Ill. 2d
       at 153 (quoting Geja’s Cafe, 153 Ill. 2d at 252). The tax classifications in article 900, section
       945, meet that standard.
¶ 89       Temperance is a legitimate public goal and the classifications established in article 900,
       section 945, are in furtherance of that goal. Because the legislature’s judgment on this subject
       is not a matter that may be factually refuted (Empress Casino, 231 Ill. 2d at 75), plaintiffs’
       uniformity clause claim was properly rejected by the circuit court as a matter of law.
       DeWoskin v. Loew’s Chicago Cinema, Inc., 306 Ill. App. 3d 504, 523 (1999). Accordingly,
       we affirm the judgment of the circuit court with respect to count III of plaintiffs’ complaint.

                                                 -18-
¶ 90                         V. Substantive Law in an Appropriation Bill
¶ 91       Article IV, section 8(d), of the 1970 Illinois Constitution states that “Appropriation bills
       shall be limited to the subject of appropriations” (Ill. Const. 1970, art. IV, § 8(d)). The reason
       for this limitation has been explained:
                    “History tells us that the general appropriation bill presents a special temptation
                for the attachment of riders. It is a necessary and often popular bill which is certain
                of passage. If a rider can be attached to it, the rider can be adopted on the merits of
                the general appropriation bill without having to depend on its own merits for
                adoption.” Millard H. Ruud, No Law Shall Embrace More Than One Subject, 42
Minn. L. Rev. 389, 413 (1958).
       Primarily because of this concern, “an appropriation bill may not contain substantive law.”
       Board of Trustees of Community College District No. 508 v. Burris, 118 Ill. 2d 465, 477-78
       (1987); see also People ex rel. Kirk v. Lindberg, 59 Ill. 2d 38, 42-43 (1974) (noting that the
       inclusion of provisions other than appropriations in an appropriation bill may effectively
       nullify the governor’s veto power).
¶ 92       However, although an appropriation bill is limited to the subject of appropriations, this
       limitation is not applied in a “strict, literal sense.” 42 Minn. L. Rev. at 423. An appropriation
       bill may include conditions that “restrict and qualify” an appropriation and that must be
       fulfilled before the authorized funds are spent. Benjamin v. Devon Bank, 68 Ill. 2d 142, 148
       (1977). “[T]he appropriations act is not limited to a bare statement of the amounts
       appropriated and the purposes or objects of the appropriation. Provisions that are an
       incidental and necessary regulation of the expenditure of the money appropriated may be
       included.” 42 Minn. L. Rev. at 423.
¶ 93       In count IV of their complaint, plaintiffs maintain that Public Act 96–35, which contains
       appropriations for capital projects, also contains several provisions that do not merely restrict
       or qualify an appropriation but, instead, create substantive law in violation of article IV,
       section 8(d). Before addressing these provisions, we clarify the nature of plaintiffs’ argument.
¶ 94       Plaintiffs’ challenge to Public Act 96–35 is directed to the Act in its entirety. They assert
       that the “inclusion of any substantive law authority in [an appropriation] bill invalidates the
       entire bill.” Thus, according to plaintiffs, if any single provision in Public Act 96–35 contains
       substantive law, then the entire act is invalid and further, because the effectiveness of Public
       Act 96–34 is contingent upon Public Act 96–35 becoming law, Public Act 96–34 falls as
       well. The premise of plaintiffs’ argument is not correct.
¶ 95       A claim that substantive law is contained in an appropriation bill may be contrasted with
       a single subject challenge. It is generally held that when an act contains two or more subjects
       in violation of the single subject rule, the reviewing court cannot choose which subject is the
       “right” one and eliminate the other. Such a determination would “inject[ ] the courts more
       deeply than they should be into the legislative process.” Litchfield Elementary School
       District No. 79 v. Babbitt, 608 P.2d 792, 804 (Ariz. Ct. App. 1980); Power, Inc. v. Huntley,
       235 P.2d 173, 178 (Wash. 1951) (when an act embraces two subjects it is impossible for a
       court to choose between the two). Largely for this reason, a single subject challenge is

                                                 -19-
       directed toward the act as a whole. Because there is no “right” subject that the court can look
       to, “ ‘[t]here is no one provision or feature of the act that is challenged as unconstitutional,
       such that the defect could be remedied by a subsequent amendment which simply deleted or
       altered that provision or feature.’ ” People v. Olender, 222 Ill. 2d 123, 145-46 (2005)
       (quoting Johnson v. Edgar, 176 Ill. 2d 499, 511-12 (1997)); Litchfield, 608 P.2d at 804
       (“Since the enactment in question is infected by reason of the combination of its various
       elements rather than by any invalidity of one component, the otherwise salutary principle of
       severance and partial savings of valid portions does not apply”); Huntley, 235 P.2d at 178
       (when an act embraces “ ‘two distinct objects, when the constitution says it shall embrace
       but one, the whole act must be treated as void’ ” (quoting 1 Walter Carrington, Cooley’s
       Constitutional Limitations 308 (8th ed. 1927))).
¶ 96        The same is not true with respect to a claim that an appropriation bill contains a
       substantive law provision. The “right” subject in an appropriation bill is appropriations, as
       the constitution itself states. Thus, in an appropriation bill, a provision that contains
       substantive law is “ ‘one provision or feature’ ” (Olender, 222 Ill. 2d at 146 (quoting
       Johnson, 176 Ill. 2d at 512)) that is constitutionally impermissible, and the appropriate
       remedy is to strike that provision from the act. See People ex rel. Kirk v. Lindberg, 59 Ill. 2d
38, 42 (1974); Devon Bank, 68 Ill. 2d 142; see also, e.g., Department of Education v. Lewis,
       416 So. 2d 455, 463 (Fla. 1982). Only if the substantive provision cannot be severed will the
       act be struck in its entirety.
¶ 97        With this understanding, we turn to plaintiffs’ claims. Article 140, section 99, of Public
       Act 96–35 states that the Act does not become effective unless Public Act 96–34, as
       amended, becomes law. Plaintiffs contend this contingency provision effectively incorporates
       all of Public Act 96–34, with its numerous substantive law provisions, into Public Act 96–35
       and, therefore, that these substantive provisions are invalid. We disagree.
¶ 98        Although the effectiveness of Public Act 96–35 is contingent on Public Act 96–34
       becoming law, this does not mean that the provisions of Public Act 96–34 are part of Public
       Act 96–35 within the meaning of the constitutional prohibition against including substantive
       law. Indeed, as we discussed previously (see section I(D), supra), it is permissible to make
       an appropriation bill contingent upon the passage of other, reasonably related legislation. In
       re Advisory Opinion to the Governor, 239 So. 2d at 9; Colton v. Branstad, 372 N.W.2d 184,
       189 (Iowa 1985) (“it is well established that appropriations may be made contingent upon
       matters or events reasonably related to the subject of the appropriation”). Accordingly, we
       reject plaintiffs’ contention that Public Act 96–34 is effectively and improperly incorporated
       into Public Act 96–35.
¶ 99        Plaintiffs also identify several other provisions that are, in fact, contained within Public
       Act 96–35 and that, in plaintiffs’ view, constitute substantive law. Plaintiffs first point to
       article 100, section 30, of Public Act 96–35. This provision reappropriates funds from the
       Build Illinois Bond Fund to the Illinois Environmental Protection Agency for grants for
       wastewater-compliance programs, and states that “[t]hese grants are limited to projects for
       which the local government provides at least 30% of the project cost[, t]here is an approved
       compliance plan, and there is an enforceable compliance schedule prior to grant award.”
       Plaintiffs contend that this provision constitutes substantive law because it adds restrictions

                                                 -20-
        for wastewater-compliance grants not found in the Illinois Environmental Protection Act
        itself (415 ILCS 5/4(t) (West 2008)).
¶ 100       Plaintiffs also point to article 61, section 10, and article 5, section 15, of Public Act
        96–35. Article 61, section 10, states that, with respect to appropriations to the Illinois
        Emergency Management Agency for safety and security improvements at higher education
        facilities “[n]o contract shall be entered into or obligation incurred for any expenditures from
        appropriations in Section 5 of this Article until after the purposes and amounts have been
        approved in writing by the Governor.” Similarly, article 5, section 15, which reappropriates
        funds to the Office of the Architect of the Capitol, states that “[n]o contract shall be entered
        into or obligation incurred for any expenditures from appropriations in Sections 5 and 10 of
        this Article until after the purposes and amounts have been approved in writing by the
        Governor.” Plaintiffs maintain that both these provisions alter substantive law by requiring
        the Governor’s approval for the expenditures, a requirement not found in the underlying
        enabling statutes for the Illinois Emergency Management Agency or the Office of the
        Architect of the Capitol.
¶ 101       Finally, plaintiffs’ point to article 50, section 25. This provision states that the “sum of
        $310,000,000, or so much thereof as may be necessary, is appropriated from the
        Transportation Bond Series A Fund to the Department of Transportation for [various
        projects] as approximated below.” The provision then lists a dollar amount for 10 geographic
        districts and a dollar amount for “engineering.” Plaintiffs contend that the phrase “as
        approximated below” impermissibly delegates to the Director of the Department of
        Transportation the job of appropriating money and, thus, constitutes invalid substantive law.
¶ 102       Defendants, in response, initially contend that plaintiffs’ claims regarding the foregoing
        provisions are moot. We agree. Plaintiffs’ complaint is brought pursuant to section 11–303
        of the Code of Civil Procedure (735 ILCS 5/11–303 (West 2008)), which permits an “action
        to restrain and enjoin the disbursement of public funds by any officer or officers of the State
        government.” See 735 ILCS 5/11–301 (West 2008). As defendants point out, the 2009 fiscal
        year is over, and the appropriation authority created by Public Act 96–35 has lapsed. See
        West Side Organization Health Services Corp. v. Thompson, 79 Ill. 2d 503, 506 (1980). This
        court cannot enjoin the legislature from appropriating funds pursuant to the provisions cited
        by plaintiffs because those provisions are no longer in effect. Because this court cannot grant
        effective relief, plaintiffs’ claims regarding the challenged provisions are moot. Felzak v.
        Hruby, 226 Ill. 2d 382, 392 (2007).
¶ 103       Plaintiffs, however, ask us to invoke the public interest exception to the mootness
        doctrine. The criteria for invoking the public interest exception are: (1) the public nature of
        the question, (2) the desirability of an authoritative determination for the purpose of guiding
        public officers, and (3) the likelihood that the question will generally recur. In re A Minor,
        127 Ill. 2d 247, 257 (1989). We note that the provisions challenged by plaintiffs continue to
        be employed by the General Assembly in current budget legislation. See 97th Ill. Gen.
        Assem., Senate Bill 2414, 2011 Sess., article 1, section 20 (Governor’s approval for
        Architect of the Capitol contracts); article 10, section 20 (“approximated below” language);
        article 13, section 10 (Governor’s approval for Emergency Management Agency contracts);
        article 22, section 35 (restrictions on wastewater-compliance grants). Given this fact and the

                                                 -21-
        clear public nature of the issues presented, as well as the desirability of a resolution of the
        questions presented, we conclude that the criteria of the public interest exception have been
        met. See, e.g., Colton, 372 N.W.2d at 187.
¶ 104       Turning to the merits, in support of their claim that the restrictions on grants for
        wastewater-compliance found in article 100, section 30, amount to unconstitutional
        substantive law, plaintiffs rely primarily on this court’s decision in Benjamin v. Devon Bank,
        68 Ill. 2d 142 (1977). In that case, a statute authorized the Director of the Department of
        Labor, in his discretion and with the approval of the Governor, to open branch offices outside
        Springfield. Id. at 148. After the Director entered into a lease for an unemployment insurance
        office located in Chicago, the General Assembly included a provision in an appropriation bill
        which stated that none of the Department’s appropriated funds could be used to open or staff
        an unemployment insurance office “located within 500 feet of a school in any city with a
        population over 1,000,000.” (Internal quotation marks omitted.) Id. at 143. Finding this
        provision to be unconstitutional substantive law, this court “agree[d] that the General
        Assembly may restrict and qualify the use to which funds appropriated may be put” but held
        that, in this case, the contested provision impermissibly “placed an additional limitation on
        the location of a branch office, and this cannot be done in an appropriation bill.” Id. at 148.
¶ 105       The statutory provision at issue in Devon Bank differs significantly from article 100,
        section 30. The provision in Devon Bank was targeted to a single lease. It was an attempt to
        overturn an action taken by the executive branch, which was authorized by statute, through
        the use of a legislative rider. This is the type of unreasonable legislative maneuver the
        constitutional prohibition on including substantive law is intended to prevent. In contrast, the
        restrictions in article 100, section 30, are not targeted to any single wastewater project but
        are applicable to all grants for which money has been appropriated under that provision.
        Further, there is no indication that the legislature, by including article 100, section 30, was
        attempting to overturn previous decisions made by the executive branch that were authorized
        by general laws. We conclude that article 100, section 30, contains reasonable restrictions
        on an appropriation that do not constitute substantive law.
¶ 106       We similarly find no constitutional problem with article 61, section 10, or article 5,
        section 15, the provisions which require the Governor’s approval before expenditures from
        the appropriations may be made. Case law recognizes a distinction between appropriations
        and expenditures, and the prevailing view is that provisions which authorize the executive
        branch to control the expenditure of the amounts appropriated by the legislature may be
        included in an appropriation bill. See State ex rel. Holmes v. State Board of Finance, 367
P.2d 925, 929-30 (N.M. 1961) (and cases cited therein). We agree and hold that neither
        article 61, section 10, nor article 5, section 15, contains impermissible substantive law.
¶ 107       Finally, we reject plaintiffs’ contention that the phrase “as approximated below” found
        in article 50, section 25, improperly delegates to the Director of the Department of
        Transportation the job of appropriating money. In support of their contention, plaintiffs cite
        this court’s decision in County of Cook v. Ogilvie, 50 Ill. 2d 379 (1972). In that case, this
        court held unconstitutional a statute which allowed the Department of Public Aid, with the
        consent of the Governor, to “reapportion the amounts appropriated in this section among the
        several subdivisions of distributive expenses herein designated as the need therefor arises.”

                                                 -22-
      Id. at 384. No such provision allowing reapportionment is found in article 50, section 25.
¶ 108     The “as approximated below” language simply acknowledges the fact that the completion
      of some of the projects authorized by article 50, section 25, may not require all the funds that
      have been appropriated. The provision itself makes this clear by stating that the sum of
      $310,000,000, “or so much thereof as may be necessary,” is appropriated for the various
      projects. We find nothing constitutionally impermissible about the inclusion of the “as
      approximated below” language.
¶ 109     Because we find no constitutional infirmity with respect to the provisions challenged by
      plaintiffs, we affirm the judgment of the circuit court with respect to count IV of plaintiffs’
      complaint.

¶ 110                                      CONCLUSION
¶ 111      For the foregoing reasons, the judgment of the appellate court is reversed and the
        judgment of the circuit court is affirmed.

¶ 112      Appellate court judgment reversed;
¶ 113      circuit court judgment affirmed.




                                                -23-